DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "acquisition unit", “setting unit”, and “specifying unit” in claim 1 and "acquisition function", “setting function”, and “specifying function” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (JP2007-255978 A) in view of Yan et al (2014 Second International Conference on 3D Vision, pp. 673-680).
-Regarding claim 1, Shimomura discloses a point group data processing device comprising ((57) [Overview]; FIGS. 1-3): an image data acquisition unit configured to acquire a captured image (FIGS. 1, 3, camera 1; [0012], “acquiring … object detection target area”; [0015]; FIG. 2, Step S 1; [0019]); a point group data acquisition unit configured to acquire point group data indicating position information of a point group corresponding to a plurality of points included in the image (FIGS. 1, 3, radar 2; [0012], “scanning object detection target area”; [0016], “detects the distance … detection point … position”; [0017]; FIG. 2, Step S 1; [0019]; [0027]; [0101]-[0102]); an area setting unit (FIG. 1, control unit; FIG. 3; [0012], “object detection means (CU)) configured to set a target area which is an area surrounding a subject on the image and an enlargement area which is an area obtained by enlarging the target area ((57) [Overview]; [0012], “obtains a size change in a region of interest which is an area showing an object on the image, and obtains a size change”; FIGS. 5-6; FIG. 7(a); [0068]; FIG. 11(b); [0069]); and a target point group FIG. 1, control unit; FIG. 3) configured to specify a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data ((57) [Overview]; [0007] “correlation”; [0012], “determining a distance change … on the basis of size change  and distance change …”; FIGS. 2-3; [0052]; FIG. 7; [0089], [0101]-[0103]).
Shimomura dose discloses finding a change in the size of a noted area which is an area where an object in an image is shown while finding a change in distance to an object on a measurement point obtained from detection information. Shimomura is silent to teach enlarging the target area.
In the same field of endeavor, Yan discloses a method for moving object detection that fully harness the complementary nature of two-dimensional (2D) image and three-dimensional (3D) light detection and ranging (LIDAR) point clouds (Yan: Abstract; Figures 1, 3). Yan teaches enlarging a target area (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph, lines 2-4, “For each moving object … object-specified bounding box, an enlarged rectangle to include the whole object”). Yan also teaches specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data (Yan: Abstract; Figure 1, footnote; Page 674, 1st Col., 1st paragraph; Page 676, 2nd Col., Section 3.1, 1st-3rd paragraphs; Page 678, 2nd Col., 1st paragraph, “provide all bounding boxes of each moving object to their cosegmentation method”).

-Regarding claim 4, Shimomura discloses a point group data processing method comprising ((57) [Overview]; FIGS. 1-3): an image data acquisition step of acquiring a captured image (FIGS. 1, 3, camera 1; [0012], “acquiring … object detection target area”; [0015]; FIG. 2, Step S 1; [0019]); a point group data acquisition step of acquiring point group data indicating position information of a point group corresponding to a plurality of points included in the image (FIGS. 1, 3, radar 2; [0012], “scanning object detection target area”; [0016], “detects the distance … detection point … position”; [0017]; FIG. 2, Step S 1; [0019]; [0027]; [0101]-[0102]); an area setting step (FIG. 1, control unit; FIG. 3; [0012], “object detection means (CU)) of setting a target area  which is an area surrounding a subject on the image and an enlargement area which is an area obtained by enlarging the target area ((57) [Overview]; [0012], “obtains a size change in a region of interest which is an area showing an object on the image, and obtains a size change”; FIGS. 5-6; FIG. 7(a); [0068]; FIG. 11(b); [0069]); and a target point group (FIG. 1, control unit; FIG. 3) specifying step of specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data ((57) [Overview]; [0007] “correlation”; [0012], “determining a distance change … on the basis of size change  and distance change …”; FIGS. 2-3; [0052]; FIG. 7; [0089], [0101]-[0103]).
Shimomura dose discloses finding a change in the size of a noted area which is an area where an object in an image is shown while finding a change in distance to an object on a measurement point obtained from detection information. Shimomura is silent to teach enlarging the target area.
In the same field of endeavor, Yan discloses a method for moving object detection that fully harness the complementary nature of two-dimensional (2D) image and three-dimensional (3D) light detection and ranging (LIDAR) point clouds (Yan: Abstract; Figures 1, 3). Yan teaches enlarging a target area (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph, lines 2-4, “For each moving object … object-specified bounding box, an enlarged rectangle to include the whole object”). Yan also teaches specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data (Yan: Abstract; Figure 1, footnote; Page 674, 1st Col., 1st paragraph; Page 676, 2nd Col., Section 3.1, 1st-3rd paragraphs; Page 678, 2nd Col., 1st paragraph, “provide all bounding boxes of each moving object to their cosegmentation method”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shimomura with the teaching of Yan by enlarging a target area to provide an object-specific bounding box or prior box in order to improve accuracy of image segmentation and object detection with point cloud.
FIG. 3, memory 11; FIGS. 2, 4; [0025]-[0027]), the point group data processing program causing a computer to execute an image data acquisition function of acquiring a captured image (FIGS. 1, 3, camera 1; [0012], “acquiring … object detection target area”; [0015]; FIG. 2, Step S 1; [0019]), a point group data acquisition function of acquiring point group data indicating position information of a point group corresponding to a plurality of points included in the image (FIGS. 1, 3, radar 2; [0012], “scanning object detection target area”; [0016], “detects the distance … detection point … position”; [0017]; FIG. 2, Step S 1; [0019]; [0027]; [0101]-[0102]), an area setting function (FIG. 1, control unit; FIG. 3; [0012], “object detection means (CU)) of setting a target area which is an area surrounding a subject on the image and an enlargement area which is an area obtained by enlarging the target area ((57) [Overview]; [0012], “obtains a size change in a region of interest which is an area showing an object on the image, and obtains a size change”; FIGS. 5-6; FIG. 7(a); [0068]; FIG. 11(b); [0069]), and a target point group (FIG. 1, control unit; FIG. 3) specifying function of specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data ((57) [Overview]; [0007] “correlation”; [0012], “determining a distance change … on the basis of size change  and distance change …”; FIGS. 2-3; [0052]; FIG. 7; [0089], [0101]-[0103]).
Shimomura dose discloses finding a change in the size of a noted area which is an area where an object in an image is shown while finding a change in distance to an 
In the same field of endeavor, Yan discloses a method for moving object detection that fully harness the complementary nature of two-dimensional (2D) image and three-dimensional (3D) light detection and ranging (LIDAR) point clouds (Yan: Abstract; Figures 1, 3). Yan teaches enlarging a target area (Yan: Page 677, 1st Col., Section 3.2, 1st paragraph, lines 2-4, “For each moving object … object-specified bounding box, an enlarged rectangle to include the whole object”). Yan also teaches specifying a target point group corresponding to the subject based on depth information of a point group included in the target area and depth information of a point group included in the enlargement area, which are included in the point group data (Yan: Abstract; Figure 1, footnote; Page 674, 1st Col., 1st paragraph; Page 676, 2nd Col., Section 3.1, 1st-3rd paragraphs; Page 678, 2nd Col., 1st paragraph, “provide all bounding boxes of each moving object to their cosegmentation method”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shimomura with the teaching of Yan by enlarging a target area to provide an object-specific bounding box or prior box in order to improve accuracy of image segmentation and object detection with point cloud.
-Regarding claim 6, the combination further discloses a vehicle control device comprising the point group data processing device ((57) [Overview]; FIGS. 1-3).

(57) [Overview]; FIG. 1, control unit; FIGS. 2-3; [0012], “object detection means (CU)).
Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664